DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed June 28, 2022. In the applicant’s reply; claims 1 and 2 were amended.  Claims 1-2 are pending in this application.

Response to Arguments
Applicants' amendments filed on June 28, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on March 31, 2022.
Applicant’s amendments overcome the rejections of claims 1-2 under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby withdrawn. 
Applicant’s amendments to include definite structural elements and remove the use of functional language, overcomes the invocation of 35 U.S.C. 112 sixth paragraph for claim interpretation of claims 1-2, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-2 under 35 U.S.C. 103(a) as being unpatentable over Mates (US PGPub US 2003/0115021 A1), hereby referred to as “Mates”, in view of Marcelo Blatt, Shai Wiseman, and Eytan Domany, "Superparamagnetic Clustering of Data" Phys. Rev. Lett. Vol. 76, Nbr. 18, 3251-3254, Published 29 April 1996, hereby referred to as “Blatt”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, which specifically comprises the following features in combination with other recited limitations:
- A computer-implemented method which enables to cluster data using an electronic device, wherein, the electronic device comprises a data entry interface to enter rules, data, and number of clusters to be used for clustering the data; 
- a storage unit to store the rules; a processing unit to process the data according to the rules and a monitor to display results to the user; the method comprising: 
- assigning points of a dataset input via the data entry interface to a first plurality of cells of a cellular automaton; 
- assigning each cell from the first plurality of cells a distinct state value and a constant temperature value; 
- and assigning each cell from a second plurality of cells a unique state value different from the distinct state values assigned to the first plurality of cells and a temperature value lower than the constant temperature value, wherein to the second plurality of cells no data point value is assigned; 
- selecting a first cell in the cellular automaton randomly; 
- calculating an average temperature value of the first cell and neighbor cells of the first cell; 
- determining if the first cell and the neighbor cells of the first cell have an assigned data point or not; 
- setting a temperature value of the cells from the first cell and the neighbor cells not having the assigned data point as the average temperature; 
- not updating the temperature value of the cells from the first cell and the neighbor cells having the assigned data point; 
- determining if the temperature of the neighbor cells is above a predetermined threshold value or not; 
- if a neighbor cell temperature is above the predetermined threshold value, moving the neighbor cell to a state of the first cell; 
- determining if a total number of the distinct states has fallen to the number of clusters to be used for clustering the data as a parameter to be given to an algorithm as an input through the data entry interface; 
- if the number of distinct states has fallen to a number equal to the number of clusters to be used for clustering the data, generating a clustering result by grouping cells having a same temperature state and without distance calculations among cells of the cellular automaton or among data instances, 
-  displaying the clustering result to the user by the monitor, and terminating the method; otherwise, going back to the step of the selecting the first cell in the cellular automaton randomly.
As these limitations were in claim 1, and claim 2, and encompass the limitations specified in claim 1, thereby making them allowable subject matter as well. 

	Some closely related prior art references are listed previously: Mates (US PGPub US 2003/0115021 A1), hereby referred to as “Mates”, in view of Marcelo Blatt, Shai Wiseman, and Eytan Domany, "Superparamagnetic Clustering of Data" Phys. Rev. Lett. Vol. 76, Nbr. 18, 3251-3254, Published 29 April 1996, hereby referred to as “Blatt”, and the references cited in form PTO-1449.  None of the references teaches the methods recited in claims 1 or 2. Both Mates and Blatt were used in combination to obviate the originally filed claimed limitations, as Mates is directed towards cellular automaton algorithm for data clustering, and is the most relevant reference. Blatt was used in combination as it is directed towards temperature-based data clustering, and was used to obviate the originally filed claims. Applicant’s amendments to further refine the scope of the claims towards inventive features overcomes the rejection of record. An updated search was performed but did not result in the determination of any new prior art as being pertinent to the claimed invention. As a result, the claimed language which is highly dependent upon the amended limitations are not taught by the prior art references, alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662

/TAHMINA ANSARI/

July 16, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662